UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4053


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TROY LARON MCKNIGHT, a/k/a Black,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:11-cr-00057-RCC-1)


Submitted:   August 3, 2012                 Decided:   August 28, 2012


Before WILKINSON, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tim C. Carrico, CARRICO LAW OFFICES, Charleston, West Virginia,
for Appellant.   Richard Gregory McVey, Assistant United States
Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Troy     Laron    McKnight       appeals   his   eighty-four-month

sentence after he pled guilty pursuant to a plea agreement to

one count each of distribution of twenty-eight grams or more of

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006), and

being a felon in possession of a firearm, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2) (2006).                 McKnight’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    stating    that     there    are     no   meritorious   grounds   for

appeal, but questioning whether the district court abused its

discretion when it determined that McKnight’s criminal history

category     did   not     overstate     his     criminal    history   and   the

likelihood    he   would     commit    future    crimes.     Counsel   has   also

filed a motion to be relieved as counsel for McKnight.                 McKnight

was informed of his right to file a pro se supplemental brief,

but has not done so.          The Government has not filed a responsive

brief. *   Finding no error, we affirm.




     *
       Because the Government elected not to file a responsive
brief or a motion to dismiss the appeal based on the appellate
waiver contained in McKnight’s plea agreement, this court has
conducted an Anders review.   See United States v. Poindexter,
492 F.3d 263, 271 (4th Cir. 2007) (recognizing that the
Government may file a responsive brief raising the appellate
waiver issue or do nothing and allow this court to perform the
Anders review).



                                         2
             In    reviewing         any        sentence,          “whether       inside,    just

outside,     or   significantly            outside          the    Guidelines       range,”      we

apply    a   “deferential          abuse-of-discretion               standard.”        Gall       v.

United States, 552 U.S. 38, 41 (2007).                             We must first consider

whether the district court committed any procedural error and

then    “[i]f,    and       only    if,    we        find    the    sentence       procedurally

reasonable can we consider the substantive reasonableness of the

sentence imposed under an abuse-of-discretion standard.”                                    United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation marks omitted).                  “Substantive reasonableness examines

the totality of the circumstances to see whether the sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in 18 U.S.C. § 3553(a).”

United States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir.

2010).

             A    district         court       has    discretion       to    depart    downward

“[i]f    reliable       information             indicates          that     the     defendant’s

criminal     history         category          substantially          over-represents         the

seriousness       of        the     defendant’s             criminal        history    or        the

likelihood that the defendant will commit other crimes[.]”                                    U.S.

Sentencing Guidelines Manual § 4A1.3(b)(1) (2011).                                  Because of

the discretion afforded the district court, however, “we lack

the    authority       to    review        a    sentencing          court’s       denial    of    a

downward departure unless the court failed to understand its

                                                 3
authority to do so.”             United States v. Hackley, 662 F.3d 671,

686   (4th    Cir.    2011)     (brackets,         quotation     marks      and    citation

omitted), cert. denied, 132 S. Ct. 1936 (2012).                            McKnight does

not argue, and the record does not disclose, that the district

court    failed    to    recognize      its       authority     to     depart     downward.

Thus,    we     decline       to     disturb        McKnight’s         below-Guidelines

sentence.

              In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                          We therefore

affirm the district court’s judgment.                      We also deny counsel’s

motion to be relieved as counsel for McKnight and require that

counsel inform McKnight, in writing, of his right to petition

the Supreme Court of the United States for further review.                              If

McKnight requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may then move

in    this    court     for     leave   to        withdraw      from      representation.

Counsel’s motion must state that a copy thereof was served on

McKnight.       We dispense with oral argument because the facts and

legal    contentions      are      adequately       presented        in    the    materials

before    the    court    and      argument       would   not    aid      the    decisional

process.

                                                                                   AFFIRMED




                                              4